   Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 1 of 22

                    REDACTED – PUBLIC VERSION


              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA




                                      MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                      16-MD-2724
PRICING ANTITRUST LITIGATION

                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
ALL ACTIONS




CERTAIN DEFENDANTS’ RESPONSE IN SUPPORT OF THEIR MEMORANDUM
        CONCERNING THE REVISED BELLWETHER SELECTION
          Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 2 of 22

                                             REDACTED – PUBLIC VERSION


                                                     TABLE OF CONTENTS


PRELIMINARY STATEMENT ................................................................................................. 1

ARGUMENT ................................................................................................................................. 2

I. The Heritage-Centric Action Is The Only State Plaintiff Action That Meets The Court’s
Bellwether Selection Criteria .......................................................................................................... 2

II. The Dermatology Action Will Reintroduce—Not “Avoid”—The Concerns That Led The
Court To Vacate Its Prior Bellwether Selection ............................................................................. 6

           (a)    Choosing The Dermatology Action As The Bellwether Would Prejudice The Due
           Process Rights Of Mr. Aprahamian, An Indicted Individual Defendant ............................ 7

           (b)    The Dermatology Action Presents The Same Factual Entanglements With 10 Of
           The 14 Teva Indictment Products As The Teva-Centric Action.......................................... 8

III.    State Plaintiffs Can Coordinate Discovery With DPPs and EPPs Regardless of Bellwether
Selection........................................................................................................................................ 10

CONCLUSION ........................................................................................................................... 11




                                                                         i
        Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 3 of 22

                                   REDACTED – PUBLIC VERSION


         The undersigned Defendants (“Defendants”) respectfully submit this response

memorandum pursuant to Pretrial Orders Nos. 154 and 157, and the Court’s memorandum

opinion of February 9, 2021 (ECF No. 1679) (the “February 9 Opinion”), granting Defendant

Teva Pharmaceuticals USA, Inc.’s (“Teva”) motion for reconsideration and vacating Pretrial

Order No. 132 on the selection of bellwether cases.1

                                      PRELIMINARY STATEMENT

         State Plaintiffs’ preferred option for a replacement bellwether, i.e., the Dermatology

action,2 does not “avoid” the concerns that led this Court to vacate its initial selection of the

Teva-Centric action. Instead, it amplifies them. The same concerns underpinning the Court’s

vacating of the Teva-Centric action apply to the Dermatology action. Specifically, this Court

vacated the Teva-Centric action because “the indictment of the key corporate Defendant in the

Teva-centric and pravastatin bellwether cases constitutes a significant change in circumstances.”

(February 9 Opinion at 3.) And “[a]lthough a corporate Defendant cannot assert a Fifth

Amendment right on its own behalf, there are individual interests at stake.” (Id.) These same

concerns underlie the Dermatology action.

         The State Plaintiffs’ Heritage-Centric action is the only State Plaintiff case appropriate to

replace the Teva-Centric action as a bellwether, rather than the Dermatology action, because:

             1. the Heritage-Centric action alleges a representative and simpler overarching

                  conspiracy case, and is more procedurally advanced than the Dermatology action;

             2. the Dermatology action involves an indicted individual Defendant, Ara

                  Aprahamian, whom State Plaintiffs feature in the Dermatology complaint and


1
  Nothing in this brief should be construed as a waiver of the right of any Defendant to seek remand with respect to
any case transferred into this Court for consolidated pre-trial proceedings under 28 U. S. C. § 1407(a).
2
  The State of Connecticut, et al. v. Sandoz, Inc., et al., Civil Action No. 2:20-cv-03539 (E.D. Pa. June 10, 2020),
ECF No. 1 (the “Dermatology action”).
         Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 4 of 22

                                 REDACTED – PUBLIC VERSION


                whose individual due process interests are acutely at stake if that action is selected

                as the bellwether;

            3. the Dermatology action implicates a number of Teva Indictment3 products—State

                Plaintiffs explicitly reference allegations in the Teva-Centric action along with

                alleged communications of Teva employees as “further support” and “context” for

                the allegations in the Dermatology action; and

            4. contrary to their suggestion that efficiency can only be gained if the Dermatology

                action is the bellwether, State Plaintiffs’ discovery coordination with other

                plaintiffs can proceed normally regardless of bellwether selection.

         For these reasons, and as explained further below, the undersigned Defendants

respectfully request that the Court confirm the Heritage-Centric action as the “appropriate choice

for a bellwether.” (February 9 Opinion at 4.)

                                              ARGUMENT

    I.   The Heritage-Centric Action Is The Only State Plaintiff Action That Meets The
         Court’s Bellwether Selection Criteria

         Courts should select bellwether actions that are (1) representative of other actions—in

allegations and participants—to provide adequate direction to parties on remaining actions, and

(2) sufficiently procedurally advanced. See, e.g., Federal Judicial Center Pocket Guide Series,

Bellwether Trials in MDL Proceedings, A Guide for Transferee Judges at 4 (2019). The

Heritage-Centric action is both. The Dermatology action is neither.

         First, bellwether trials “provide knowledge and experience” that inform the litigating

parties in settlement negotiations or continued litigation. See Eldon E. Fallon, Jeremy T. Brabill,



3
 United States v. Teva Pharmaceuticals, USA, Inc. and Glenmark Pharmaceuticals Inc., USA, No. 20-CR-00200-
RBS, ECF No. 28 (E.D. Pa. Aug. 25, 2020) (the “Teva Indictment”).


                                                     2
       Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 5 of 22

                                  REDACTED – PUBLIC VERSION


and Robert Wayne Picard, “Bellwether Trials in Multidistrict Litigation,” 82 Tulane L. Rev.

2323, 2325. Here, State Plaintiffs correctly note that the value of an “overarching conspiracy

bellwether [is] to provide some guidance to all parties about how an overarching conspiracy

claim tries and how a jury reacts to it.” (Memorandum Relating to Revised Bellwether Selection

by State Attorneys General Plaintiffs, ECF. No. 1702 at 12 (“States’ Br.”).) The Heritage-

Centric action, which the State Plaintiffs touted to the press as one of their most significant

enforcement actions, meets these criteria.

        State Plaintiffs themselves have described allegations from their Heritage-Centric action

as “shocking” and “mind-blowing,” and the alleged harm as “real” and imposing a “financial

burden” on the American public.4 It is surprising for them to now try to marginalize the

Heritage-Centric action by arguing that the action somehow would “fail to focus any of the

major Defendants on their true exposure.” (States’ Br. at 9.) The dollar values at stake in any of

these cases is serious, particularly given allegations of an “overarching conspiracy” carrying

joint and several liability and treble damages, not to mention state-law civil penalties.

        Implicit in the State Plaintiffs’ argument is that they are not really seeking guidance, but

in terrorem effect. A bellwether that is potentially higher value will not “giv[e] the parties an

early understanding of the strengths and weaknesses of each party’s position” any more

effectively than any other bellwether. See Federal Judicial Center Pocket Guide Series,

Bellwether Trials in MDL Proceedings, A Guide for Transferee Judges at 4–5 (2019). State

Plaintiffs seem to hope that the Dermatology action will effectively frighten Defendants into

settlement because it potentially reflects a higher level of exposure, but that is not the guidance


4
 State of Connecticut Press Release, AG Jepsen Leads Coalition in New, Expanded Complaint in Federal Generic
Drug Antitrust Lawsuit (Oct. 31, 2017), https://portal.ct.gov/AG/Press-Releases-Archived/2017-Press-Releases/AG-
Jepsen-Leads-Coalition-in-New-Expanded-Complaint-in-Federal-Generic-Drug-Antitrust-Lawsuit. Defendants
disagree with State Plaintiffs’ characterization of their allegations.


                                                       3
       Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 6 of 22

                               REDACTED – PUBLIC VERSION


that bellwethers are intended to provide. See id. Were it otherwise, courts would simply select

the highest-value case to serve as a bellwether in every instance.

        The injuries alleged, types of claims brought, applicable law, and types of Defendants

involved in the Heritage-Centric action are representative of those in the other overarching

conspiracy actions. Thus, the Heritage-Centric action squarely fits the bellwether selection

criteria. See Federal Judicial Center Pocket Guide Series, Bellwether Trials in MDL

Proceedings, A Guide for Transferee Judges 22 (2019).

        State Plaintiffs principally rely on the larger scope of the Dermatology action in their plea

to advance it as the bellwether. But a larger number of products and higher volume of commerce

do not necessarily make a better bellwether—especially at the expense of Constitutional due

process, delay, and other considerations addressed herein. The larger scale and scope also

translate to greater complexity and time. That complexity is amplified, as described below, by

Mr. Aprahamian’s central role in the Dermatology action, and his pending criminal trial. The

Dermatology action, with 80 different products, will be more complex for a jury to evaluate than

the Heritage-Centric action, which involves a still-substantial 15 products. And if the Heritage-

Centric action proceeds, extrapolating guidance from a 15-product case can be done more

efficiently.

        Second, procedural differences between the cases make the Heritage-Centric action the

only appropriate selection to replace the Teva-Centric action. State Plaintiffs claim that the

Dermatology action was the result of a “long investigation” and is “advanced factually.” (States’

Br. at 13). Presumably the State Plaintiffs conducted an equally thorough investigation of the

Heritage-Centric action and deemed it sufficiently advanced factually to warrant bringing their

lawsuit. More significantly from a bellwether selection perspective, however, the Dermatology




                                                  4
        Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 7 of 22

                                   REDACTED – PUBLIC VERSION


action is not at all advanced procedurally—particularly relative to the Heritage-Centric action.

The procedural hurdles facing the Dermatology action would create significant delay.

        The States’ Dermatology action is far behind the Heritage-Centric action in both

discovery and motion practice. Specifically:

                The Heritage-Centric action is part of Phase 1 Discovery of this MDL while the

                 Dermatology action is part of Phase 2 Discovery. (See PTO 153, ECF No. 1648

                 at 2 (describing Phase 2 discovery as encompassing complaints filed between

                 September 2, 2019 and December 15, 2020).) While Phase 1 document and data

                 discovery is substantially complete, Phase 2 is in the beginning stages and is not

                 likely to be completed in the near term—the parties are still continuing good-faith

                 negotiations.

                The initial responsive pleadings in the Dermatology action—answers or motions

                 to dismiss—have not even been filed.5 Motions to dismiss in the Heritage-Centric

                 action, on the other hand, have been litigated and are resolved but for certain

                 motions, which are fully briefed.6

        The inevitable delay that would attend the selection of the Dermatology action as a


5
  Moreover, as noted in Certain Defendants’ Motion to Dismiss the Plaintiff States’ October 31, 2019 Amended
Complaint for Violating the Doctrine Against Claim Splitting, the Dermatology action similarly violates the doctrine
against claim splitting by repeating and re-alleging many of the same allegations in support of a purported
“overarching conspiracy” as a basis for joint and several liability. See No. 19-cv-2407 ECF No. 186-1 at 1-2 n.1.
At the appropriate time, certain Defendants intend to move to dismiss the Dermatology action for similar reasons,
which if successful even in part, would leave the Heritage-Centric action as the only remaining state action with an
“overarching” theory of joint and several liability—further counseling in favor of selecting the Heritage-Centric
action as a bellwether action.
6
  Ascend also filed a submission pursuant to PTO 157. (ECF No. 1704.) Ascend’s position only highlights the
guidance the Heritage-Centric action can provide to the parties. Ascend objects to the selection of the Heritage-
Centric complaint not on the merits of the case as a bellwether, but because Ascend believes that it is not a proper
defendant in that case regardless of when the case is sequenced. (Ascend Br. at 1). Selecting the Heritage-Centric
action as the bellwether, however, will effectively address Ascend’s concerns by prioritizing resolution of its and
others’ motions to dismiss that remain pending in the case. Those resolutions will provide guidance for similarly
situated defendants in other MDL cases remaining to be litigated. Ultimately, Ascend’s arguments do not call into
question the suitability of the Heritage-Centric action as an appropriate bellwether.


                                                         5
       Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 8 of 22

                              REDACTED – PUBLIC VERSION


bellwether, given its nascent state, weighs heavily against its selection. If the Heritage-Centric

action proceeds as the bellwether, guidance is more likely to happen sooner.

 II.   The Dermatology Action Will Reintroduce—Not “Avoid”—The Concerns That Led
       The Court To Vacate Its Prior Bellwether Selection

       State Plaintiffs note that Teva is named as a Defendant for certain products at issue in the

Heritage-Centric action. (States’ Br. at 8.) This argument is a diversion as they neglect to

mention that none of the products in the Heritage-Centric action is included in the Teva

Indictment—therefore they do not implicate the same degree of concerns identified by the Court

in vacating the initial bellwether selections. The same is not true for the Dermatology action,

which identifies 10 of the 14 products on which Teva was indicted. State Plaintiffs directly seek

relief on three of those products in the Dermatology action and include the remaining seven to

“provide further support for” the case. The Dermatology complaint contains 115 references to

Teva, and specifically identifies four of Teva’s current or former employees in describing

allegedly collusive conduct. See generally Dermatology Complaint.

       State Plaintiffs’ argument ignores these and other critical facts, including: (a) an

individual Defendant in the Dermatology action, Mr. Aprahamian, has been indicted for alleged

conduct relating to the Dermatology action, and Mr. Aprahamian has due process interests equal

to or greater than the Teva interests that prompted this Court’s reconsideration; and (b) Teva has

acknowledged that the Heritage-Centric action involves the fewest entanglements with the

parallel criminal proceeding. The Dermatology action presents the same Fifth Amendment and

due process concerns for Mr. Aprahamian that motivated the Court to vacate its selection of the

Teva-Centric action, a fact State Plaintiffs ignore. The Heritage-Centric action presents far

fewer concerns.




                                                 6
        Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 9 of 22

                                   REDACTED – PUBLIC VERSION


    (a) Choosing The Dermatology Action As The Bellwether Would Prejudice The Due Process
        Rights Of Mr. Aprahamian, An Indicted Individual Defendant

        The Dermatology action names Mr. Aprahamian as a Defendant. Mr. Aprahamian is

currently under indictment relating to the allegations in the Dermatology action (allegations that

he vigorously disputes in both proceedings).7 Mr. Aprahamian’s indictment includes five

products specified in the Dermatology action: carbamazepine ER tablets, clotrimazole cream,

desonide ointment, fluocinonide gel, and fluocinonide ointment. This overlap “fundamentally

undermine[s]” the Dermatology action as a suitable bellwether. (February 9 Opinion at 2.) It

places directly at issue in the MDL the same allegations that are central to the ongoing criminal

litigation involving Mr. Aprahamian. In contrast, there is no overlap between products at issue

in the Heritage-Centric action and Mr. Aprahamian’s indictment.

        And Mr. Aprahamian is not simply “one Defendant among many” in the Dermatology

action. (Id.) Mr. Aprahamian’s name appears nearly 600 times in the Dermatology complaint,

including throughout one span of more than a hundred pages of the complaint (pages 155 to 257)

where he is specifically identified in multiple section headings. Accordingly, Mr. Aprahamian

could face substantial prejudice from the parallel civil and criminal proceedings against him if

the Dermatology action were selected as a bellwether. As the Court recognized, the “individual

interests at stake” rendered the Teva-Centric action unsuitable as a bellwether. (February 9

Opinion at 3.) Those same concerns as applied to Mr. Aprahamian likewise render the

Dermatology action an unsuitable bellwether.8 Indeed, the Constitutional concerns for Mr.


7
  United States v. Ara Aprahamian, No. 20-cr-00064-RBS, ECF. No. 1 (E.D. Pa. Feb. 4, 2020).
8
  As the Court is aware, Mr. Aprahamian has a motion to stay pending before the Court that argues, inter alia, that
his due process rights will be prejudiced absent a stay. The Dermatology action contains substantial allegations
relating to Mr. Aprahamian’s alleged conduct. Selecting the Dermatology action as the bellwether will profoundly
compound Mr. Aprahamian’s due process concerns and thus virtually guarantee substantial prejudice to Mr.
Aprahamian in the MDL and/or his criminal proceeding. Mr. Aprahamian would be put in an untenable position:
he would be forced to choose between waiving his Fifth Amendment rights or an adverse inference from his refusal
to provide discovery and testimony in the civil case.


                                                         7
       Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 10 of 22

                                    REDACTED – PUBLIC VERSION


Aprahamian are more acute since he, as an individual, may assert his Fifth Amendment rights,

whereas Teva, as a corporate Defendant, could not. (Id.)

         In contrast, no individual Defendant in the Heritage-Centric action has been indicted.9

Proceeding with that case as a bellwether does not present the same concerns that the

Dermatology action—like the now-rejected Teva-Centric action—raises. (Certain Defendant’s

Submission Pursuant to PTO No. 157, ECF No. 1705 at 4 (“Defs. Br.”).)

    (b) The Dermatology Action Presents The Same Factual Entanglements With 10 Of The 14
        Teva Indictment Products As The Teva-Centric Action

         Although Teva is not a named Defendant in the Dermatology action, the “complications”

that State Plaintiffs claim will be avoided by selecting it as the overarching bellwether complaint

end there. (States’ Br. at 1.) The text of the Dermatology complaint makes this clear, carrying

forward detailed factual allegations extensively set forth in the Teva-Centric action. Rather than

avoiding “complications,” the Dermatology action maintains them. Specifically, the

Dermatology complaint refers to the following 10 Teva Indictment products: carbamazepine

tablets, carbamazepine chewables, clotrimazole, etodolac IR, etodolac ER, fluocinonide cream,

fluocinonide emollient cream, fluocinonide gel, fluocinonide ointment, and warfarin. For

example, with respect to etodolac and etodolac ER, the Dermatology complaint alleges:

         “The collusive relationship and interactions between Taro, Sandoz, and Teva with regard
         to the drugs Etodolac and Etodolac ER are addressed in greater detail in the Plaintiff
         States’ Teva Complaint. . . . the collusive interactions are part of the larger pattern of
         conduct involving Taro, Sandoz, and Teva, and are discussed herein to provide context .
         . . and to provide further support for the allegations herein.”




9
 Nothing in this brief should be construed as a waiver of the right of any individual’s assertion of his or her Fifth
Amendment rights.


                                                           8
      Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 11 of 22

                              REDACTED – PUBLIC VERSION


(Dermatology Compl. at ¶ 789 n.6. (emphasis added).) The Dermatology complaint includes

similar allegations with respect to the eight other Teva Indictment products identified above. (Id.

at ¶ 853 n.7.)

       Given State Plaintiffs’ own pleading, it could not be clearer: 10 Teva Indictment

products and related Teva-cCentric action allegations are embedded within the Dermatology

complaint and will allegedly “provide further support for” the States’ theory of the case—

including its allegations of an industry-wide overarching conspiracy. In contrast, the Heritage-

Centric action does not involve allegations directly tied to any of the products in the Teva

Indictment or the Teva-Centric complaint. (Defs. Br. at 3.)

       The State Plaintiffs’ argument that there are “overlapping witnesses” between the

Heritage-Centric action “and the Teva criminal indictment” is a red herring as there are almost

certainly overlapping witnesses in the Dermatology Action as well. (See States’ Br. at 8.) While

Teva is named as a Defendant in the Heritage-Centric action, it is unquestionably preferable,

from a due process perspective, for Teva to litigate non-indictment drugs as a Defendant in the

Heritage-Centric action than for Teva and its employees to litigate on indictment drugs in the

Dermatology action. The Dermatology complaint alleges that four current or former Teva

employees engaged in misconduct on other products at issue in the Dermatology action, one of

whom allegedly had numerous phone calls with Mr. Aprahamian. Contrary to their suggestion in

their opening brief, State Plaintiffs’ allegations in the Dermatology complaint reflect that State

Plaintiffs will attempt to use evidence from current or former Teva employees to “provide further

support for” the claims in the Dermatology action. (States’ Br. at 7.)

       Specifically, the Dermatology action contains multiple allegations concerning Teva-

employee Nisha Patel’s conduct, including her alleged communications with Mr. Aprahamian. It




                                                 9
       Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 12 of 22

                                   REDACTED – PUBLIC VERSION


also contains allegations regarding current or former Teva employees

                                                                          (Dermatology Compl. at ¶¶ 1209-

10, 1222, 1559.)

                                                        The State Plaintiffs’ claim that “no current or

former Teva employees will be requested to testify in order to move [the Dermatology

complaint] forward,” (States’ Br. at 7) is thus dubious at best.

        Because the Dermatology action presents the same Fifth Amendment, due process, and

procedural concerns that led the Court to vacate its initial selection, substituting the Dermatology

action for the Teva-Centric action makes no sense.10

III.    State Plaintiffs Can Coordinate Discovery With DPPs and EPPs Regardless of
        Bellwether Selection

        State Plaintiffs claim that coordination with the DPPs and EPPs regarding common

clobetasol claims “will not happen if the Heritage-Centric case is selected as a bellwether,” and

that selecting the Dermatology action will allow the States and private plaintiffs “to efficiently

coordinate and prioritize discovery related to common claims.” (States’ Br. at 13.) This should

not bear on the Court’s consideration of the issues.

        There is nothing precluding plaintiffs with common claims from coordinating on

discovery regardless of how cases are sequenced. Indeed, the stipulated deposition protocol

apportions deposition hours to “Plaintiffs collectively.” (See PTO No. 158, ECF No. 1688 at

12). The MDL is not sequenced to allow for bellwether depositions followed by non-bellwether

depositions—all fact deposition discovery is happening now.




10
  State Plaintiffs suggest the Dermatology action may be more convenient for them because of a claimed “array of
cooperating witnesses.” (States’ Br. at 13.) However, they fail to explain how this in any way counterbalances the
significant Fifth Amendment and Due Process concerns identified in this brief.


                                                        10
      Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 13 of 22

                              REDACTED – PUBLIC VERSION


       State Plaintiffs will not get another bite at the apple if they neglect to pursue discovery on

products that have been a longstanding part of this MDL, simply because of their singular focus

on the bellwether. If State Plaintiffs elect not to coordinate with other plaintiffs on discovery

because of case sequencing decisions, that is their prerogative. Defendants’ arguments should

not be discounted based on threats by State Plaintiffs to forego discovery efficiencies, ignoring

the Court’s (and the JPML’s) directions that discovery be coordinated.

                                         CONCLUSION

       For the reasons set forth above, the undersigned Defendants respectfully request that the

Court select the Heritage-Centric action as a bellwether.




                                                 11
      Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 14 of 22

                             REDACTED – PUBLIC VERSION



Dated: March 15, 2021

Respectfully submitted,

KASOWITZ BENSON TORRES LLP                   Counsel for Defendants Amneal
                                             Pharmaceuticals, Inc.,
/s/ Sheron Korpus                            Amneal Pharmaceuticals LLC, and Impax
Sheron Korpus                                Laboratories, Inc.
Seth A. Moskowitz                            (n/k/a Impax Laboratories, LLC)
Seth Davis
David M. Max
1633 Broadway                                /s/ James W. Matthews
New York, New York 10019                     James W. Matthews
Telephone: (212) 506-1700                    Katy E. Koski
Facsimile: (212) 506-1800                    John F. Nagle
skorpus@kasowitz.com                         FOLEY & LARDNER LLP
smoskowitz@kasowitz.com                      111 Huntington Avenue
sdavis@kasowitz.com                          Boston, Massachusetts 02199
dmax@kasowitz.com                            Tel: (617) 342-4000
                                             Fax: (617) 342-4001
Attorneys for Defendants Actavis             jmatthews@foley.com
Elizabeth, LLC, Actavis Holdco U.S., Inc.,   kkoski@foley.com
and Actavis Pharma, Inc.                     jnagle@foley.com

                                             James T. McKeown
/s/ Raymond A. Jacobson, Jr.                 Elizabeth A. N. Haas
Raymond A. Jacobsen, Jr.                     Kate E. Gehl
Paul M. Thompson (Pa. Bar No. 82017)         FOLEY & LARDNER LLP
Lisa (Peterson) Rumin                        777 E. Wisconsin Avenue
McDermott Will & Emery LLP                   Milwaukee, WI 53202
500 North Capitol Street, NW                 Tel: (414) 271-2400
Washington, D.C. 20001                       Fax: (414) 297-4900
Telephone: (202) 756-8000                    jmckeown@foley.com
rayjacobsen@mwe.com                          ehaas@foley.com
pthompson@mwe.com                            kgehl@foley.com
lrumin@mwe.com
                                             Steven F. Cherry
Nicole L. Castle                             April N. Williams
McDermott Will & Emery LLP                   Claire Bergeron
340 Madison Avenue                           WILMER CUTLER PICKERING
New York, NY 10173                           HALE AND DORR LLP
Telephone: (212) 547-5400                    1875 Pennsylvania Avenue, NW
ncastle@mwe.com                              Washington, D.C. 20006
                                             Tel: (202) 663-6000
                                             Fax: (202) 663-6363
     Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 15 of 22

                           REDACTED – PUBLIC VERSION


steven.cherry@wilmerhale.com             Brian T. Feeney
april.williams@wilmerhale.com            GREENBERG TRAURIG, LLP
claire.bergeron@wilmerhale.com           1717 Arch Street, Suite 400
                                         Philadelphia, PA 19103
Terry M. Henry                           Tel: (215) 988-7812
Melanie S. Carter                        Fax: (215) 717-5265
BLANK ROME LLP                           feeneyb@gtlaw.com
One Logan Square
130 North 18th Street                    Counsel for Defendant
Philadelphia, PA 19103                   Dr. Reddy’s Laboratories, Inc.
Tel: (215) 569-5644
Fax: (215) 832-5644
THenry@blankrome.com                     /s/ Steven A. Reed
MCarter@blankrome.com                    Steven A. Reed
                                         R. Brendan Fee
Counsel for Defendant Apotex Corp.       Melina R. DiMattio
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
/s/ Wayne A. Mack                        Philadelphia, PA 19103
Wayne A. Mack                            Telephone: +1.215.963.5000
Sean P. McConnell                        Facsimile: +1.215.963.5001
Sarah O'Laughlin Kulik                   steven.reed@morganlewis.com
DUANE MORRIS LLP                         brendan.fee@morganlewis.com
30 S. 17th Street                        melina.dimattio@morganlewis.com
Philadelphia, PA 19103
Tel: (215) 979-1152                      Wendy West Feinstein
wamack@duanemorris.com                   MORGAN, LEWIS & BOCKIUS LLP
spmcconnell@duanemorris.com              One Oxford Centre
sckulik@duanemorris.com                  Thirty-Second Floor
                                         Pittsburgh, PA 15219-6401
Counsel for Aurobindo Pharma USA, Inc.   Telephone: +1.412.560.7455
                                         Facsimile: +1.412.560.7001
                                         wendy.feinstein@morganlewis.com
/s/ Roger B. Kaplan
Roger B. Kaplan                          Counsel for Defendant
Jason Kislin                             Glenmark Pharmaceuticals Inc., USA
Aaron Van Nostrand
GREENBERG TRAURIG, LLP
500 Campus Drive, Suite 400              /s/ Marguerite M. Sullivan
Florham Park, NJ 07931                   Marguerite M. Sullivan (pro hac vice)
Tel: (973) 360-7900                      Latham & Watkins LLP
Fax: (973) 295-1257                      555 Eleventh Street, N.W., Suite 1000
kaplanr@gtlaw.com                        Washington, D.C., 20004
kislinj@gtlaw.com                        (202)-637-2200
vannostranda@gtlaw.com                   marguerite.sullivan@lw.com
     Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 16 of 22

                              REDACTED – PUBLIC VERSION


Anna M. Rathbun (pro hac vice)              lblad@lowenstein.com
Latham & Watkins LLP                        zjaramillo@lowenstein.com
555 Eleventh Street, N.W., Suite 1000       mslachetka@lowenstein.com
Washington, D.C., 20004
(202)-637-2200                              Counsel for Defendants
anna.rathbun@lw.com                         Lupin Pharmaceuticals, Inc. and
                                            David Berthold
Attorneys for Defendant
G&W Laboratories, Inc.
                                            /s/ Chul Pak
                                            Chul Pak
/s/ Gerald E. Arth                          WILSON SONSINI GOODRICH &
Gerald E. Arth                              ROSATI, PC
Ryan T. Becker                              1301 Avenue of the Americas 40th Floor
Nathan M. Buchter                           New York, NY 10019
FOX ROTHSCHILD LLP                          Tel: (212) 497-7726
2000 Market Street, 20th Floor              Fax: (212) 999-5899
Philadelphia, PA 19103                      cpak@wsgr.com
Tel.: (215) 299-2000
Fax: (215) 299-2150                         Seth C. Silber
garth@foxrothschild.com                     Jeffrey C. Bank
rbecker@foxrothschild.com                   WILSON SONSINI GOODRICH &
nbuchter@foxrothschild.com                  ROSATI, PC
                                            1700 K Street, NW Fifth Floor
George G. Gordon                            Washington, DC 20006
Julia Chapman                               Tel: (202) 973-8824
DECHERT LLP                                 Fax: (202) 973-8899
2929 Arch Street                            ssilber@wsgr.com
Philadelphia, PA 19104-2808                 jbank@wsgr.com
Tel.: (215) 994-2382
Fax: (215) 655-2240                         Adam K. Levin
george.gordon@dechert.com                   Benjamin F. Holt
julia.chapman@dechert.com                   Justin W. Bernick
                                            HOGAN LOVELLS US LLP
Counsel for Lannett Company, Inc.           555 Thirteenth Street, NW
                                            Washington, D.C. 20004
                                            Tel: (202) 637-5600
/s/ Leiv Blad                               Fax: (202) 637-5910
Leiv Blad                                   adam.levin@hoganlovells.com
Zarema Jaramillo                            benjamin.holt@hoganlovells.com
Meg Slachetka                               justin.bernick@hoganlovells.com
LOWENSTEIN SANDLER LLP
2200 Pennsylvania Avenue                    Counsel for Defendants Mylan Inc., Mylan
Washington, DC 20037                        Pharmaceuticals, Inc., UDL Laboratories,
Tel.: (202) 753-3800                        Inc., and Mylan N.V.
Fax: (202) 753-3838
     Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 17 of 22

                           REDACTED – PUBLIC VERSION


/s/ Robin D. Adelstein                       Harvey Bartle IV
NORTON ROSE FULBRIGHT US LLP                 MORGAN, LEWIS & BOCKIUS LLP
Robin D. Adelstein                           1701 Market Street
Mark A. Robertson                            Philadelphia, PA 19103
1301 Avenue of the Americas                  Phone: (215) 963-5000
New York, NY 10019-6022                      Fax: (215) 963-5001
Tel.: 212-318-3000                           harvey.bartle@morganlewis.com
robin.adelstein@nortonrosefulbright.com
mark.robertson@nortonrosefulbright.com       Counsel for Defendant Perrigo New York,
                                             Inc.
Attorneys for Defendants Oceanside
Pharmaceuticals, Inc., Bausch Health
Americas, Inc. (formerly known as Valeant    s/ Ilana H. Eisenstein
Pharmaceuticals International), and Bausch   DLA PIPER LLP (US)
Health US, LLC (formerly known as Valeant    Ilana H. Eisenstein
Pharmaceuticals North America LLC)           Ben C. Fabens-Lassen
                                             1650 Market Street, Suite 5000
                                             Philadelphia, PA 19103
/s/ John E. Schmidtlein                      Tel: (215) 656-3300
John E. Schmidtlein                          ilana.eisenstein@dlapiper.com
Sarah F. Kirkpatrick                         ben.fabens-lassen@dlapiper.com
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.                     Edward S. Scheideman
Washington, D.C. 20005                       500 Eighth Street, NW
Telephone: (202) 434-5000                    Washington, D.C. 20004
Facsimile: (202) 434-5029                    Tel: (202) 799-4000
jschmidtlein@wc.com                          edward.scheideman@dlapiper.com
skirkpatrick@wc.com
                                             Counsel for Pfizer Inc. and Greenstone LLC
Counsel for Defendants
Par Pharmaceutical, Inc. and
Par Pharmaceutical Companies, Inc.           /s/ Saul P. Morgenstern
                                             Saul P. Morgenstern
                                             Margaret A. Rogers
/s/ J. Clayton Everett, Jr.                  Kathryn L. Rosenberg
Scott A. Stempel                             ARNOLD & PORTER KAYE SCHOLER
J. Clayton Everett, Jr.                      LLP
Tracey F. Milich                             250 West 55th Street
MORGAN, LEWIS & BOCKIUS LLP                  New York, NY 10019
1111 Pennsylvania Avenue, NW                 (212) 836-8000
Washington, D.C. 20004                       (212) 836-8689 (fax)
Phone: (202) 739-3000                        saul.morgenstern@arnoldporter.com
Fax: (202) 739-3001                          margaret.rogers@arnoldporter.com
scott.stempel@morganlewis.com                kathryn.rosenberg@arnoldporter.com
clay.everett@morganlewis.com
tracey.milich@morganlewis.com
     Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 18 of 22

                             REDACTED – PUBLIC VERSION


/s/ Laura S. Shores                        Counsel for Defendants Sun Pharmaceutical
ARNOLD & PORTER KAYE SCHOLER               Industries, Inc., and Taro Pharmaceuticals
LLP                                        U.S.A., Inc.
601 Massachusetts Ave, NW
Washington, D.C. 20001
(202) 942-5000                             /s/ Heather K. McDevitt
(202) 942-5999 (fax)                       Heather K. McDevitt
laura.shores@arnoldporter.com              Bryan D. Gant
                                           WHITE & CASE LLP
Attorneys for Defendants Sandoz Inc. and   1221 Avenue of the Americas
Fougera Pharmaceuticals Inc.               New York, New York 10020
                                           Tel.: (212) 819-8200
                                           Fax: (212) 354-8113
/s/ Erik T. Koons                          hmcdevitt@whitecase.com
John M. Taladay                            bgant@whitecase.com
Erik T. Koons
Stacy L. Turner                            Counsel for Defendant Teligent, Inc.
Christopher P. Wilson
BAKER BOTTS LLP
700 K Street NW                            /s/ J. Gordon Cooney, Jr.
Washington, DC 20001                       J. Gordon Cooney, Jr.
Telephone: (202) 639-7700                  John J. Pease, III
Facsimile: (202) 639-7890                  Alison Tanchyk
john.taladay@bakerbotts.com                William T. McEnroe
erik.koons@bakerbotts.com                  MORGAN, LEWIS & BOCKIUS LLP
stacy.turner@bakerbotts.com                1701 Market Street
christopher.wilson@bakerbotts.com          Philadelphia, PA 19103
                                           Tel: (215) 963-5000
Lauri A. Kavulich                          Fax: (215) 963-5001
Ann E. Lemmo                               jgcooney@morganlewis.com
CLARK HILL PLC                             john.pease@morganlewis.com
2001 Market St, Suite 2620                 alison.tanchyk@morganlewis.com
Philadelphia, PA 19103                     william.mcenroe@morganlewis.com
Telephone: (215) 640-8500
Facsimile: (215) 640-8501                  Amanda B. Robinson
lkavulich@clarkhill.com                    MORGAN, LEWIS & BOCKIUS LLP
alemmo@clarkhill.com                       1111 Pennsylvania Avenue, NW
                                           Washington, D.C. 20004
Lindsay S. Fouse                           Tel: (202) 739-3000
CLARK HILL PLC                             Fax: (202) 739-3001
301 Grant St, 14th Floor                   amanda.robinson@morganlewis.com
Pittsburgh, PA 15219
Telephone: (412) 394-7711                  Counsel for Defendant Teva
Facsimile: (412) 394-2555                  Pharmaceuticals USA, Inc.
lfouse@clarkhill.com
     Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 19 of 22

                           REDACTED – PUBLIC VERSION


/s/ Devora W. Allon                       BUCHANAN INGERSOLL &
Devora W. Allon, P.C.                     ROONEY PC
Jay P. Lefkowitz, P.C.                    Union Trust Building
Alexia R. Brancato                        Pittsburgh, PA 15219
KIRKLAND & ELLIS LLP                      Telephone: (412) 562-8800
601 Lexington Avenue                      Facsimile: (412) 562-1041
New York, New York 10022                  bradley.kitlowski@bipc.com
Telephone: (212) 446-4800
Facsimile: (212) 446-6460                 Counsel for Defendant Zydus
devora.allon@kirkland.com                 Pharmaceuticals (USA) Inc.
lefkowitz@kirkland.com
alexia.brancato@kirkland.com
                                          /s/ G Robert Gage, Jr.
Counsel for Defendant Upsher-Smith        G. Robert Gage, Jr.
Laboratories, LLC                         Gage Spencer & Fleming LLP
                                          410 Park Avenue
                                          New York, NY 10022
/s/ Damon W. Suden                        (212) 768-4900
William A. Escobar                        grgage@gagespencer.com
Damon W. Suden
Clifford Katz                             Counsel for Defendant Ara Aprahamian
Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178                        /s/ Larry H. Krantz
Tel.: 212-808-7800                        Larry H. Krantz
Fax: 212-808-7987                         Jerrold L. Steigman
dsuden@kelleydrye.com                     KRANTZ & BERMAN LLP
                                          747 Third Avenue, 32nd Floor
Counsel for Defendant Wockhardt USA LLC   New York, NY 10017
and Morton Grove Pharmaceuticals, Inc.    (212) 661-0009
                                          (212) 355-5009 (fax)
                                          lkrantz@krantzberman.com
/s/ Jason R. Parish                       jsteigman@krantzberman.com
Jason R. Parish
Martin J. Amundson                        Counsel for Defendant James Brown
BUCHANAN INGERSOLL &
ROONEY PC
1700 K Street, NW, Suite 300              /s/ Thomas H. Suddath, Jr.
Washington, DC 20006                      Thomas H. Suddath, Jr.
Telephone: (202) 452-7900                 Anne E. Rollins
Facsimile: (202) 452-7989                 Thomas P. Reilly
jason.parish@bipc.com                     REED SMITH LLP
martin.amundson@bipc.com                  Three Logan Square
                                          1717 Arch Street, Suite 3100
Bradley Kitlowski                         Philadelphia, PA 19103
                                          tsuddath@reedsmith.com
     Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 20 of 22

                            REDACTED – PUBLIC VERSION


arollins@reedsmith.com                     Counsel for Defendant Kevin Green
treilly@reedsmith.com

Michael E. Lowenstein                     /s/ Jeffrey D. Smith
REED SMITH LLP                            Jeffrey D. Smith
Reed Smith Centre                         Alice Bergen
225 Fifth Avenue                          DECOTIIS, FITZPATRICK, COLE &
Pittsburgh, PA 15222                      GIBLIN, LLP
mlowenstein@reedsmith.com                 61 South Paramus Road
                                          Paramus, New Jersey 07652
Counsel for Defendant Maureen Cavanaugh   (201) 907-5228
                                          jsmisth@decotiislaw.com
                                          abergen@decotiislaw.com
/s/ James A. Backstrom
James A. Backstrom                        Attorneys for Defendant Robin Hatosy
JAMES A. BACKSTROM, COUNSELLOR
1515 Market Street, Suite 1200
Philadelphia, PA 19102-1932               /s/ Michael Gerard Considine
Tel: (215) 864-7797                       Michael Gerard Considine
jabber@backstromlaw.com                   Laura Elizabeth Miller
                                          SEWARD & KISSEL LLP
Counsel for Defendant Marc Falkin         One Battery Park Plaza
                                          New York, NY 10004
                                          (212) 574-1334
/s/ Robert E. Connolly                    considine@sewkis.com
Robert E. Connolly                        millerl@sewkis.com
Law Office of Robert Connolly
301 N. Palm Canyon Ave.                   Counsel for Defendant Jill Nailor
Palm Springs, California 92262
Pennsylvania Bar No. 32341
bob@reconnollylaw.com                     /s/ L. Barrett Boss
(215) 219-4418                            L. Barrett Boss
                                          S. Rebecca Brodey
Counsel for James Grauso                  Thomas J. Ingalls
                                          COZEN O’CONNOR P.C.
                                          1200 19th Street NW, Suite 300
/s/ Robert E. Welsh, Jr.                  Washington, DC 20036
Robert E. Welsh, Jr.                      Telephone: (202) 912-4814
Alexandra Scanlon Kitei                   Facsimile: (866) 413-0172
WELSH & RECKER, P.C.                      bboss@cozen.com
306 Walnut Street                         rbrodey@cozen.com
Philadelphia, PA 19106                    tingalls@cozen.com
(215) 972-6430
(215) 972-6436 (fax)                      Peter M. Ryan
rewelsh@welshrecker.com                   COZEN O’CONNOR P.C.
akitei@welshrecker.com                    One Liberty Place
     Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 21 of 22

                              REDACTED – PUBLIC VERSION


1650 Market Street, Suite 2800              /s/ David Reichenberg
Philadelphia, PA 19103                      David Reichenberg
Telephone: (215) 665-2130                   COZEN O’CONNOR P.C.
Facsimile: (215) 701-2157                   277 Park Avenue, 20th Floor
pryan@cozen.com                             New York, NY 10172
                                            (212) 883-4956
Counsel for Defendant James Nesta           dreichenberg@cozen.com

                                            Stephen A. Miller
/s/ Bradley Love                            Calli Jo Padilla
Bradley Love                                COZEN O’CONNOR P.C.
Larry Mackey                                1650 Market Street
Neal Brackett                               Suite 2800
Alyssa C. Hughes                            Philadelphia, PA 19103
BARNES & THORNBURG LLP                      (215) 665-6938
11 South Meridian Street                    (215) 253-6777 (fax)
Indianapolis, IN 46204                      samiller@cozen.com
(317) 236-1313                              cpadilla@cozen.com
bradley.love@btlaw.com
larry.mackey@btlaw.com                      Attorneys for Defendant Richard Rogerson
neal.brackett@btlaw.com
alyssa.hughes@btlaw.com

Counsel for Defendant Nisha Patel


/s/ Sozi Pedro Tulante
Sozi Pedro Tulante
Jeffrey J. Masters
Carla G. Graff
DECHERT LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Tel: (215) 994-4000
Fax: (215) 994-2222
sozi.tulante@dechert.com
jeffrey.masters@dechert.com
carla.graff@dechert.com

Attorneys for Defendant David Rekenthaler
     Case 2:16-md-02724-CMR Document 1711 Filed 03/15/21 Page 22 of 22

                             REDACTED – PUBLIC VERSION



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 15, 2021, a copy of the foregoing Certain Defendants’

Response In Support Of Their Memorandum Concerning The Revised Bellwether Selection was

served on counsel of record via the Court’s CM/ECF system.

                                                   /s/ Erik T. Koons
                                                   Erik T. Koons
